         Case 2:19-cv-02483-JAM-AC Document 82 Filed 01/28/21 Page 1 of 2


 1

 2                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
 3

 4
   PIT RIVER TRIBE; NATIVE COALITION                    Case No. 2:19-CV-02483-JAM-AC
 5 FOR MEDICINE LAKE HIGHLANDS
   DEFENSE; MOUNT SHASTA                                STIPULATED EXTENSION OF TIME
 6 BIOREGIONAL ECOLOGY CENTER; and
   QUALITY ENVIRONMENT,
 7
               Plaintiffs,                                Hon. John A. Mendez
 8
         v.
 9
                                                         Action Filed: April 15, 2019
   BUREAU OF LAND MANAGEMENT;                            Trial Date: None
10 UNITED STATES DEPARTMENT OF THE
   INTERIOR; CALPINE CORPORATION; and
11 CPN TELEPHONE FLAT, INC.,

12                  Defendants.
13

14          Following the Court’s Order (ECF No. 79) denying the United States’ motion to dismiss
15 the United States must prepare and file its Answer to Plaintiffs’ First Amended Complaint (ECF No.

16 63). The parties hereby stipulate to the United States’ having an extra two weeks, from January 26 to

17 February 9, to file its Answer, and respectfully request that the Court approve this stipulation as

18 provided below.

19

20 Date: January 27, 2021

21                                                JEAN E. WILLIAMS
                                                  DEPUTY ASSISTANT ATTORNEY GENERAL
22
                                                  /s/ Peter Kryn Dykema
23                                                PETER KRYN DYKEMA
                                                  U.S. Department of Justice
24                                                Environment and Natural Resources Division
                                                  Natural Resources Section
25
                                                  P.O. Box 7611
26                                                Washington, D.C. 20044
                                                  Tel: (202) 305-0436
27                                                Fax: (202) 305-0506
                                                  Email: peter.dykema@usdoj.gov
28

                                                                    Case No. 4:19-CV-02483-JAM-AC
                       JOINT STATUS REPORT AND REQUEST FOR STATUS CONFERENCE
        Case 2:19-cv-02483-JAM-AC Document 82 Filed 01/28/21 Page 2 of 2


 1                                     Erica Niebauer
                                       U.S. Department of Interior
 2                                     Assistant Regional Solicitor
 3                                     Attorneys for Federal Defendants
 4

 5                                     ENVIRONMENTAL LAW CLINIC
                                       Mills Legal Clinic at Stanford Law School
 6
                                       By: /s/ Deborah A. Sivas
 7                                     Deborah A. Sivas
 8
                                       Attorneys for Plaintiffs PIT RIVER TRIBE,
 9                                     NATIVE COALITION FOR MEDICINE LAKE
                                       HIGHLANDS DEFENSE, MOUNT SHASTA
10                                     BIOREGIONAL ECOLOGY CENTER, SAVE
                                       MEDICINE LAKE COALITION, and MEDICINE
11                                     LAKE CITIZENS FOR QUALITY ENVIRONMENT
12

13                                     Rosemary Antonopoulos Calpine Corporation
                                       /s/ Thomas L. Sansonetti
14                                     Thomas L. Sansonetti (admitted pro hac vice)
                                       Andrew C. Emrich (admitted pro hac vice)
15
                                       Holland & Hart LLP 555 17th Street, Suite 3200
16                                     Denver, CO 80202
                                       Telephone: (303) 290-1061 (T. Sansonetti)
17                                     (303) 290-1621 (A. Emrich)
18                                     Facsimile: (303) 290-1606
                                       tlsansonetti@hollandhart.com
19                                     acemrich@hollandhart.com

20                                     Attorneys for Defendants
                                       CALPINE CORPORATION &
21                                     CPN TELEPHONE FLAT, INC.
22

23 SO ORDERED

24
     DATED: January 28, 2021                    /s/ John A. Mendez
25                                              THE HONORABLE JOHN A. MENDEZ
26                                              UNITED STATES DISTRICT COURT JUDGE

27

28

                                            2                         Case No. 2:19-CV-02483-JAM-AC
                                  STIPULATED EXTENSION
